DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group II (claims 9-20) in the reply filed on 03-02-2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and as such the examiner must examiner them on the merits.  This is not found persuasive because the inventions are independent and distinct as described in the Office Action mailed 02-02-2021. The thermal interface assembly as claimed can be made by another and materially different process. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0140233 hereinafter Yeh in view of U.S. Pre-Grant Publication No. 2015/0357687 hereinafter Heeg. 

Yeh does not specifically disclose a cooling plate operatively connected to the battery module, however, Heeg teaches a temperature control device for a battery that comprises a heat exchanger (cooling plate) [4] through which coolant flows to conduct heat from the battery cells and heat a transmission element [5] coated with a compensation layer [9] (paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art to include such cooling plate before the effective filing date of the claimed invention because Heeg discloses that such modification can maintain low differential temperature of the battery cells (paragraph 12). 

Allowable Subject Matter
Claims 9-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach that the first embedded heater includes a base layer and a cover layer sandwiching both the electrically-conductive portion and the resistive portion, the base layer being at least partially composed of a polymer material and the cover layer including a dielectric coating; and the electrically-conductive portion is patterned into a first electrode and a second electrode, the second electrode being spaced apart from the first electrode on the base layer; the resistive portion is configured to be in contact with the first electrode and the second electrode of the electrically-conductive portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729